MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                                   FILED
this Memorandum Decision shall not be                                               Nov 30 2020, 11:20 am
regarded as precedent or cited before any
                                                                                         CLERK
court except for the purpose of establishing                                         Indiana Supreme Court
                                                                                        Court of Appeals
the defense of res judicata, collateral                                                   and Tax Court

estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT                                 ATTORNEYS FOR APPELLEE
Michael C. Cunningham                                   Curtis T. Hill, Jr.
Judson G. McMillin                                      Attorney General of Indiana
Brookville, Indiana                                     Courtney Staton
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Jeffery C. Moore,                                       November 30, 2020
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        20A-CR-1339
        v.                                              Appeal from the Dearborn
                                                        Superior Court
State of Indiana,                                       The Honorable Jonathan N.
Appellee-Plaintiff.                                     Cleary, Judge
                                                        Trial Court Cause No.
                                                        15D01-2006-F2-11



Tavitas, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-1339 | November 30, 2020         Page 1 of 20
                                             Case Summary
[1]   In this interlocutory appeal, Jeffery Moore appeals from the trial court’s second

      bond order. We affirm.


                                                    Issues
[2]   Moore raises four issues, which we consolidate and restate as follows:


              I.      Whether Moore was denied a prompt initial hearing.

              II.     Whether the trial court abused its discretion in denying
                      Moore’s motion for a bond reduction.


                                                    Facts
[3]   During the relevant period, Moore and his wife, Rhonda, resided in Aurora,

      Indiana. In January 2020, a confidential informant (“CI”) told the Dearborn

      County Sheriff’s Department that Moore had a significant marijuana growing

      operation and also sold marijuana and paraphernalia. On March 19, 2020,

      detectives gave the CI $175.00 to purchase marijuana from Moore. The CI

      emerged from Moore’s residence with over one ounce of marijuana. Moore

      facilitated, but was not present for the transaction, which Rhonda conducted.

      On June 24, 2020, the CI purchased over twenty-eight grams of marijuana from




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1339 | November 30, 2020   Page 2 of 20
      Moore for $200.00. Law enforcement officers 1 recorded audio of discussions

      from both controlled buys.


[4]   On June 24, 2020, Detective Carl Pieczonka of the Dearborn County Sheriff’s

      Office obtained a search warrant for Moore’s residence. On June 25, 2020, law

      enforcement officers executed the search warrant. Considerable evidence of

      drug activity was seized, 2 as well as “20 to 30 guns[,]” many of which were

      loaded, and a significant amount of cash, silver bars, and silver coins. Tr. Vol.

      II p. 9. Moore was placed under arrest.


[5]   On Friday, June 26, 2020, the State filed its initial probable cause affidavit, and

      the trial court found probable cause for Moore’s arrest. On Monday, June 29,

      2020, Detective Pieczonka filed an amended probable cause affidavit. That

      same day, the State charged Moore and Rhonda with two counts of dealing in a

      Schedule I controlled substance, Level 2 felonies; dealing in marijuana and

      corrupt business influence, Level 5 felonies; possession of a narcotic drug, a



      1
       Detective Pieczonka was assisted by Sheriff Shane McHenry and Detective T.J. Pendergast of the Dearborn
      County Sheriff’s Office and the Dearborn County Special Crimes Unit.
      2
        Evidence seized from Moore’s basement, kitchen, attached garage, detached garage, and bedroom filled the
      investigators’ small U-Haul truck “from top to bottom” and included: (1) over sixty grams of THC butter,
      which is “typically used in the manufacture of [ ] making edibles, brownies, cookies, chocolate, [and]
      candies”; (2) a “marijuana grow operation” with lights and ventilation; (3) in excess of ten pounds of
      marijuana; (4) “15 to 20 quart sized mason jars . . . that contained [multiple, labeled strains of] marijuana”;
      (5) manufactured edibles; (6) “multiple individually packaged” baked goods, candies, and confections
      suspected to have been manufactured with THC butter; (7) “parchment paper with substance wrapped up
      inside [ ] Land O’ Lakes packages [and] items that were . . . believe[d] to contain THC”; (8) “four large boxes
      approximately the size [of a] Christmas tree” containing marijuana; (9) over ninety grams of “Club 13
      Kratom[,]” containing over twenty-eight grams of mitragynine, “a schedule [I] controlled substance that has
      the effects of opiates”; (10) twenty to thirty guns; (11) multiple cell phones containing text messages regarding
      sales of marijuana, butter, and/or edibles; and (12) approximately $11,000.00 in cash, as well as silver bars
      and coins. Tr. Vol. II pp. 20-21, 23-24, 28-30; Moore’s App. Vol. II p. 24.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1339 | November 30, 2020                   Page 3 of 20
      Level 3 felony; two counts of possession of marijuana, Level 6 felonies, and one

      count of maintaining common nuisance, a Level 6 felony.


[6]   An arrest warrant was issued and served on Moore on June 30, 2020. Also,

      that day, the trial court conducted Moore’s initial hearing and set Moore’s bond

      at $100,000.00 cash only and $75,000.00 surety only (“initial bond order”).

      The trial court’s initial hearing order provided, in part, as follows:


              [b]ail is basesd [sic] upon [Moore]’s threat to public safety due to
              the testimony by Detective Pieczonka that 20-30 guns including
              assault rifles, a small u-haul of drug dealing evidence including
              Kraton [sic], and approximately $26,000 seized, a prior felony
              conviction for a similar criminal offense,[ 3] [and] the risk of flight
              based upon the potential penalties of 10-30 years on each level 2
              felony.


      Moore’s App. Vol. II p. 34.


[7]   On July 13, 2020, Moore filed a motion for bond reduction. The trial court

      conducted a hearing thereon on July 15, 2020. In addition to the foregoing

      facts, Detective Pieczonka testified that, based on his training and experience,

      large quantities of cash are often found near drug operations like that

      discovered on Moore’s property; and that the seized drug operation appeared to

      have been running for several years. Next, Detective Tom McKay of the

      Dearborn County Special Crimes Unit testified that, although Moore’s tax




      3
       The State’s charging information alleged that, in 1989, Moore was convicted of possession of marijuana, a
      Class D felony.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1339 | November 30, 2020              Page 4 of 20
      documents from 2015 through 2018 revealed reported total joint marital income

      “for the four years . . . in the neighborhood of $160,000[,]” the State seized or

      froze assets from Moore “in the neighborhood of million dollars[.]” See Tr.

      Vol. II pp. 41-43, 48-49. Detective McKay testified that assets were seized or

      frozen “pending the filing of a forfeiture complaint . . . because there are assets

      there that [ ] could quite possibly be the product of illegal activities[.]” Id. at 44,

      45. Detective McKay’s testimony also included this exchange:


              Q: [ ] Now you haven’t sought to seize [Moore’s] house . . . ?


              A: No.


              Q: That would be permitted under the statute; would it not?


              A: I believe it would.


              Q: And the account where [Moore’s] social security was coming
              in, was that seized?


              A: We did not seize that.
Id. at 48-49.


[8]   Also, Moore testified that he was laid off in 2015, occasionally worked part-

      time thereafter, and subsequently began to collect Social Security. Moore

      testified further that he owned his home free and clear of any encumbrances,

      owed no debts, and that his tax returns since 2015 did not fully reflect his

      income. Lastly, Moore testified that he did not know the value of his home.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1339 | November 30, 2020   Page 5 of 20
[9]    In closing arguments, defense counsel argued that Moore’s initial hearing was

       not promptly held; Moore was being effectively held without bail; and Moore’s

       bail was unreasonably high given his nominal criminal history, longtime

       residency in the county, and the seizure of Moore’s assets. The State countered

       that Moore received a judicial determination of probable cause within forty-

       eight hours and that substantial bail was necessary due to: (1) “[a] large and

       lucrative [drug operation] . . . going on since at least 2016”; (2) the significant

       number of guns recovered from Moore’s residence; and (3) Moore’s

       unencumbered house and admitted lack of other debts. Tr. Vol. II pp. 73, 74;

       see also id. at 74 (State’s closing remarks that “[w]ho knows whether all the cash

       and assets have been located and what [Moore] might do with them?”).


[10]   On July 15, 2020, the trial court modified Moore’s bond to $75,000.00 cash and

       $75,000.00 surety and ordered Moore to be placed on pretrial home detention

       upon posting bond (“second bond order”). The second bond order provided in

       part as follows:


               . . . [T] he State has prove[d] by clear and convincing evidence
               that Moore poses significant risk to the physical safety of the
               Dearborn County community at large and that Moore is a
               significant risk to not appear at future hearings based upon the
               totality of the evidence. In particular the evidence submitted is
               that Moore is a convicted felon, a text on his cellphone for a drug
               deal as far back as 2016, a large scale drug enterprise for at least
               four years including over $1 million dollars in seized funds, a
               recent audio taped drug deal, pounds of drugs of numerous
               forms, Kratom[,] over 20 guns, multiple cellphones beyond the
               two on Moore and his wife, and an ambulance vehicle
               completely filled with drug evidence. A drug dealing operation

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1339 | November 30, 2020   Page 6 of 20
                of this magnitude is a threat to the safety of the children and all
                citizens of Dearborn County, Indiana. The potential penalties
                faced, the financial resources of over $1,000,000 of seized cash
                alone, and the large quantity of firearms create a high[ ]risk of
                nonappearance at future court hearings. The evidence submitted
                to the court through hours of testimony at the second bail hearing
                by Detectives Pieczonka and McKay and the admitted exhibits,
                demonstrate a large, well organized, drug dealing enterprise that
                has existed in this community for at least four (4) years.


       Moore’s App. Vol. II p. 79. On July 17, 2020, Moore filed a notice of appeal.


[11]   On August 7, 2020, the parties filed a joint motion for bond reduction in which

       they agreed that Moore: (1) would be released on his own recognizance without

       posting bond; and (2) would remain on in-home detention, subject to GPS

       monitoring, a curfew, and drug screens. Moore subsequently sought leave to

       stay his appeal, which this Court granted. After a hearing, the trial court found

       no significant factual or legal basis existed for changing its prior ruling on bond

       and, therefore, denied the joint motion for bond reduction (“third bond order”).

       Moore now appeals. 4




       4
        On August 13, 2020, Moore filed a supplemental notice of appeal. Moore also sought to consolidate his
       appeals from the trial court’s second and third orders on bond, and to expedite the appeal, which this Court
       granted.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1339 | November 30, 2020                Page 7 of 20
                                                   Analysis
                                              I.      Initial Hearing

[12]   Moore alleges his due process rights were violated by the failure to promptly

       bring him before the trial court for an initial hearing within forty-eight hours of

       his arrest. Moore, however, confuses the timing requirements of probable cause

       determinations with the timing requirements of an initial hearing.


[13]   Indiana Code Section 35-33-7-1(a) provides that a person who “is arrested

       without a warrant for a crime shall be taken promptly before a judicial officer: .

       . . in the county in which the arrest is made; or . . . of any county believed to

       have venue over the offense committed; for an initial hearing in court.”

       “During the initial hearing, the trial court is required to inform the accused of

       the nature of the charges against him, the amount and conditions of bail, his

       right to a speedy trial, the privilege against self-incrimination, and his right to

       retained or appointed counsel.” Anthony v. State, 540 N.E.2d 602, 604 (Ind.

       1989); see Ind. Code § 35-33-7-5. The right to bail does not vest until the initial

       hearing takes place. Schmidt v. State, 746 N.E.2d 369, 373 (Ind. Ct. App. 2001).

       “[T]he term ‘promptly’ is not defined in the statutory provisions and there is no

       certainty concerning the meaning of the term.” 16A William Andrew Kerr

       INDIANA PRACTICE, Criminal Procedure--Trial § 10.3 (2020).


[14]   Moore cites County of Riverside v. McLaughlin, 500 U.S. 44, 111 S. Ct. 1661

       (1991), for the proposition that “promptly” means within forty-eight hours.

       Moore mischaracterizes the County of Riverside holding. In that case, the county


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1339 | November 30, 2020   Page 8 of 20
       routinely combined probable cause determinations and initial hearings in a

       single proceeding. The United States Supreme Court held that conducting

       probable cause determinations and initial hearings jointly was permissible, but

       that such combined proceedings must be conducted within forty-eight hours of

       arrest. County of Riverside is factually distinct from the instant facts, which do

       not involve such a joint proceeding. County of Riverside does not mandate a

       forty-eight-hour requirement for the conduct of initial hearings.


[15]   Much more pertinent is the United States Supreme Court’s holding in Gerstein v.

       Pugh, 420 U.S. 103, 114 (1975). Gerstein held that principles of due process

       entitle an individual detained following a warrantless arrest to a prompt judicial

       determination of probable cause as a prerequisite to any further restraint on his

       liberty. 420 U.S. at 114. More recently, our Supreme Court found that “a

       jurisdiction that provides judicial determinations of probable cause within 48

       hours of arrest will, as a general matter, comply with the promptness

       requirement of Gerstein. . . .” See Stafford v. State, 890 N.E.2d 744, 752 n.9 (Ind.

       Ct. App. 2008) (quoting Griffith v. State, 788 N.E.2d 835, 840 (Ind. 2003))

       (emphasis added). Accordingly, although probable cause determinations are

       required within forty-eight hours of arrest, there is no such requirement for

       initial hearings. Rather, initial hearings must merely be held “promptly.”


[16]   The record here reveals that Moore was arrested on Thursday, June 25, 2020.

       The next day—Friday, June 26, 2020—the trial court found probable cause

       existed to support Moore’s arrest. See Moore’s App. Vol. II p. 20. Moore, thus,

       received a judicial determination of probable cause within forty-eight hours of

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1339 | November 30, 2020   Page 9 of 20
       his arrest, which our Supreme Court has found to satisfy the promptness

       requirement. See Griffith, 788 N.E.2d at 840. Following the probable cause

       determination, the State filed charges against Moore on Monday, June 29,

       2020. The next day—Tuesday, June 30, 2020—the trial court conducted

       Moore’s initial hearing. The period between Moore’s arrest and the trial court’s

       initial hearing consisted of five days and included an intervening two-day

       weekend. Thus, the trial court was open, at most, two days between Moore’s

       Thursday arrest and his Tuesday initial hearing. Based on the foregoing, we

       decline to find that the delay between Moore’s arrest and his initial hearing was

       unreasonable. See, e.g., Anthony, 540 N.E.2d at 605 (finding eighteen-day delay

       between Anthony’s arrest and initial hearing may have been unduly long, but

       still did not amount, under the circumstances, to reversible error).


[17]   Moreover, it is well-settled that a person who alleges the denial of a prompt

       initial hearing must also make a showing of prejudice therefrom. See Stafford,
890 N.E.2d at 749 (citing Anthony, 540 N.E.2d at 605) (holding that defendant

       bears the burden to prove the alleged delay was unreasonable and that

       defendant was prejudiced thereby)). Moore does not assert—nor does the

       record support the finding—that Moore was prejudiced by the delay. See

       Anthony, 540 N.E.2d at 605 (finding no reversible error where Anthony’s only

       claim was that the delay was too long and his cause should be dismissed and

       where “[Anthony made] no claim or showing that he was not represented by

       counsel, that he was unaware of the charges against him and his right to

       respond to them, nor that his preparation of a defense was impeded in any


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1339 | November 30, 2020   Page 10 of 20
       way”). Moore has failed to carry his burden to prove he was denied a prompt

       initial hearing; thus, his claim fails.


                                             II.      Bond Reduction

                                                A. Excessive Bond

[18]   Next, Moore argues that the trial court’s second bond order constituted an

       abuse of discretion. Specifically, Moore argues that the trial court: (1) set an

       excessive bond, given the State’s seizure of Moore’s assets; (2) imposed

       stringent additional requirements; and (3) failed to consider Indiana Code

       Section 35-33-8-4(b) factors and Moore’s proffered mitigating factors.


[19]   The amount of bond is within the discretion of the trial court and will be

       reversed on appeal only for an abuse of that discretion. Lopez v. State, 985
N.E.2d 358, 360 (Ind. Ct. App. 2013). “An abuse of discretion occurs when the

       trial court’s decision is clearly against the logic and effect of the facts and

       circumstances before it.” Sneed v. State, 946 N.E.2d 1255, 1257 (Ind. Ct. App.

       2011). Generally, bond is considered excessive if it is set at an amount higher

       than reasonably calculated to ensure the accused’s presence in court. Lopez, 985
N.E.2d at 360.


[20]   The Indiana Constitution prohibits excessive bail. Ind. Const. art. 1, § 16. “A

       decision upon the question of excessiveness must be based upon two basic and

       related considerations: (1) the object of bail itself, and (2) the financial ability of

       the accused to provide the required amount of bail.” Samm v. State, 893 N.E.2d
761, 766 (Ind. Ct. App. 2008) (quotation omitted). “The object of bail is not to

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1339 | November 30, 2020   Page 11 of 20
       effect punishment in advance of conviction.” Id. “Rather, it is to ensure the

       presence of the accused when required without the hardship of incarceration

       before guilt has been proved and while the presumption of innocence is to be

       given effect.” Id.


[21]   Indiana Code Section 35-33-8-5, which grants defendants the opportunity to

       seek alteration of bond, provides in part as follows:


                  When the defendant presents additional evidence of substantial
                  mitigating factors, based on the factors set forth in [Indiana Code
                  Section 35-33-8-]4(b) of this chapter, which reasonably suggests
                  that the defendant recognizes the court’s authority to bring the
                  defendant to trial, the court may reduce bail. However, the court
                  may not reduce bail if the court finds by clear and convincing
                  evidence that the factors described in IC 35-40-6-6(1)(A) and IC
                  35-40-6-6(1)(B)[ 5] exist or that the defendant otherwise poses a
                  risk to the physical safety of another person or the community.


       Ind. Code § 35-33-8-5(c) (emphasis added). In setting the amount of bond, the

       trial court is required to consider all facts relevant to the risk of a defendant’s

       failure to appear, including the following Indiana Code Section 35-33-8-4(b)

       factors:


                  (1) the length and character of the defendant’s residence in the
                  community;




       5
           Neither Indiana Code Section 35-40-6-6(1)(A) nor Indiana Code Section 35-40-6-6(1)(B) is applicable here.


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1339 | November 30, 2020               Page 12 of 20
               (2) the defendant’s employment status and history and his ability
               to give bail;


               (3) the defendant’s family ties and relationships;


               (4) the defendant’s character, reputation, habits, and mental
               condition;


               (5) the defendant’s criminal or juvenile record . . . ;


               (6) the defendant’s previous record in not responding to court
               appearances when required or with respect to flight to avoid
               criminal prosecution;


               (7) the nature and gravity of the offense and the potential penalty
               faced, insofar as these factors are relevant to the risk of
               nonappearance;


               (8) the source of funds or property to be used to post bail or to
               pay a premium, insofar as it affects the risk of nonappearance;


               (9) that the defendant is a foreign national who is unlawfully
               present in the United States under federal immigration law; and


               (10) any other factors, including any evidence of instability and a
               disdain for authority, which might indicate that the defendant
               might not recognize and adhere to the authority of the court to
               bring him to trial.


[22]   We initially note Moore’s heavy reliance upon Lopez and Yeager v. State, 148
N.E.3d 1025 (Ind. Ct. App. 2020). Moore’s reliance on these cases is

       misplaced. In Lopez, the trial court set bond at $3,000,000.00 and $250,000.00

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1339 | November 30, 2020   Page 13 of 20
       in cash and denied Lopez’s motion for bond reduction. On appeal, this Court

       found the bond to be excessive due to the State’s blanket seizure of Lopez’s

       assets. This Court reasoned that the effect of the State’s seizure was to leave

       Lopez with absolutely no means with which to pay bond, which actually made

       it more likely that Lopez would appear in court in hopes of recovering his

       assets.


[23]   In Yeager, after Yeager’s arrest for multiple felonies relating to child battery, the

       trial court set a $250,000.00 cash bail. Yeager moved to reduce bail, which

       motion was denied despite a county official’s recommendation that Yeager

       presented no flight risk and could be placed on electronic monitoring. The trial

       court denied the motion notwithstanding Yeager’s nominal criminal history,

       comprised only of a charge of underage drinking fifteen years earlier; steady,

       long-term housing, employment, familial ties, and relationships in the

       community; willingness to pay for electronic monitoring; and pledge to honor

       the no-contact order regarding the victim, as well as Yeager’s parents’

       assurances that Yeager would appear in court. In reversing on appeal, this

       Court found that the trial court abused its discretion in denying the motion to

       reduce bail because: (1) Yeager presented evidence of substantial mitigating

       factors that showed his recognition of the court’s authority to bring him to trial;

       and (2) the State presented no valid evidence that Yeager posed a risk to the

       victim or the community.


[24]   Here, in addition to Moore’s contention that the State seized or froze “virtually

       all of [his] assets, preventing him from having access to post bond,” Moore’s

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1339 | November 30, 2020   Page 14 of 20
       App. Vol. II p. 44, Moore alleged the existence of the following mitigating

       factors, pursuant to Indiana Code Section 35-33-8-4(b):


               5. Mr. Moore is sixty-three (63) years old and has lived in
               Dearborn County for forty (40) years. Additionally, Mr. Moore
               worked as an engineer for about thirty (30) years.


               6. [ ] Mr. Moore had one (1) prior felony conviction, which
               appears to be more than two (2) decades old. . . .


               7. Additionally, Mr. Moore also suffers from Sleep Apnea . . . .


               8. As a result of his condition, Mr. Moore requires a continuous
               positive air pressure (CPAP) machine when he sleeps so that he
               does not stop breathing.


               9. Defense Counsel has reason to believe that Mr. Moore is now
               being kept in solitary confinement, apparently for use of his
               CPAP machine, which has caused Mr. Moore’s mental health to
               suffer substantially. This could have a significant impact on his
               ability to assist counsel in this case.


       Moore’s App. Vol. II pp. 44-45.


[25]   In considering the Indiana Code Section 35-33-8-4(b) factors, Moore’s longtime

       residency and homeownership in Dearborn County certainly inure to his

       benefit. See I.C. § 35-33-8-4(b)(1). Regarding the second factor, “the

       defendant’s employment status and history and his ability to give bail[,]” we

       find that this factor weighs in favor of the State. See I.C. § 35-33-8-4(b)(2).

       Moore testified that he had a thirty-year career as an engineer, was laid off at


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1339 | November 30, 2020   Page 15 of 20
       age fifty-eight, subsequently worked part-time, and ‘finally just said enough[,]”

       and began collecting Social Security income in July 2019. Tr. Vol. II p. 55. By

       his own account, Moore was not tied to the community by employment at the

       time of the hearing and had unfettered access to Social Security income and

       home equity. As to the third factor, “the defendant’s family ties and

       relationships[,]” the record reveals that Moore presented no evidence to the trial

       court regarding this factor. See I.C. § 35-33-8-4(b)(3). We find that this factor

       inures to the State’s benefit because Moore’s wife, and presumed closest family

       member, is his co-defendant.


[26]   Lastly, we afford considerable weight to the seventh factor: “the nature and

       gravity of the offense and the potential penalty faced, insofar as these factors are

       relevant to the risk of nonappearance[.]” See I.C. § 35-33-8-4(b)(7). Here, the

       State presented the following evidence: Moore has previously been convicted of

       a felony offense. Detective Pieczonka testified that, in his training and

       experience, large sums of money are typically found near drug operations.

       Moore appeared to have been running a significant marijuana growing

       operation on his Dearborn County premises for several years and faced

       prosecution for two Level 2 felonies, one Level 3 felony, two Level 5 felonies,

       and three Level 6 felonies. Although Moore was laid off in 2015 and reported

       joint income, since 2015, of approximately $40,000.00 per year, law

       enforcement seized from Moore approximately one million dollars in assets—




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1339 | November 30, 2020   Page 16 of 20
       consisting of cash, silver bars and coins, 6 and deposited monies. Moreover,

       Moore testified that he no longer worked as an engineer, owed no debts, and

       owned his Dearborn County residence free and clear. The State also did not

       seize Moore’s residence or freeze the bank account that held Moore’s Social

       Security income. The State, thus, presented sufficient evidence relevant to the

       risk of Moore’s nonappearance to face trial. Further, given the recovery of

       twenty to thirty guns from Moore’s premises, many of which were loaded, the

       State also presented evidence that Moore constituted a threat to the physical

       safety of the community.


[27]   In contrast to Lopez, the State did not seize all of Moore’s assets. See Tr. Vol. II

       pp. 48-49 (testimony that the State did not seize Moore’s home, his vehicles, or

       his Social Security income); see also State’s Br. p. 31 (“Moore still had funds at

       his disposal to post the reasonable bond set by the trial court.”). Also, unlike in

       Yeager, Moore’s presentation of additional evidence of substantial mitigating

       factors failed to persuade the trial court that Moore recognized its authority to

       bring him to trial. Additionally, and unlike in Yeager, the State presented

       evidence that Moore presented a threat to the community.


[28]   The trial court initially set bond at $100,000.00 cash only and $75,000.00 surety

       only based upon the State’s arguments that Moore presented a substantial risk

       of flight and posed a threat to the community. On Moore’s motion, the trial



       6
        The seized assets included at least 360 “.999 Fine Silver 1 oz.” silver bars and 642 “.999 Fine Silver 1 Troy
       oz.” silver coins. Moore’s App. Vol. II p. 147.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1339 | November 30, 2020                Page 17 of 20
       court reduced its initial bond setting to $75,000.00 cash only and $75,000.00

       surety only but was undeterred from its initial determination that Moore

       presented a substantial risk of flight and posed a threat to the community. The

       State’s subsequent change of heart and newfound openness to releasing Moore

       on his own recognizance to electronic home monitoring did not require the trial

       court to disregard the State’s initial presentation of evidence.


[29]   Based on our review of the Indiana Code Section 35-33-8-4(b) factors and

       Moore’s continued unfettered access to Social Security income and home

       equity, we conclude that the trial court acted within its discretion when it

       declined to further reduce Moore’s bond. See I.C. § 35-33-8-5(c) (“When the

       defendant presents additional evidence of substantial mitigating factors, . . . the

       court may reduce bail.”). We also find that the trial court did not set bond at an

       amount higher than was reasonably calculated to ensure Moore’s presence in

       court. Because the trial court’s bond setting was not against the logic and effect

       of the facts and circumstances before the trial court, we find no abuse of

       discretion.


                                       B. Indiana Criminal Rule 26

[30]   Moore also argues that the trial court “failed to faithfully apply the principles of

       the newly implemented Criminal Rule 26” when it “required Moore to post

       more than $82,000 in money bail before he could be released to pretrial home

       detention” and denied the motion for bond reduction, despite the State’s

       apparent willingness “to release Moore to home detention without the need to


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1339 | November 30, 2020   Page 18 of 20
post money bail[.]” Moore’s Br. p. 18. Indiana Criminal Rule 26 provides, in

part, as follows:


        (A) If an arrestee does not present a substantial risk of flight or danger to
            self or others, the court should release the arrestee without
            money bail or surety subject to such restrictions and
            conditions as determined by the court except when:

                (1) The arrestee is charged with murder or treason.

                (2) The arrestee is on pre-trial release not related to the
                    incident that is the basis for the present arrest.

                (3) The arrestee is on probation, parole or other
                    community supervision.

        (B) In determining whether an arrestee presents a substantial risk of
        flight or danger to self or other persons or to the public, the court should
        utilize the results of an evidence-based risk assessment approved by the
        Indiana Office of Court Services, and such other information as the court
        finds relevant. The court is not required to administer an
        assessment prior to releasing an arrestee if administering the
        assessment will delay the arrestee’s release.

        (C) If the court determines that an arrestee is to be held subject
        to money bail, the court is authorized to determine the amount of
        such bail and whether such bail may be satisfied by surety bond
        and/or cash deposit. The court may set and accept a partial cash
        payment of the bail upon such conditions as the court may
        establish including the arrestee’s agreement that all court costs,
        fees, and expenses associated with the proceeding shall be paid
        from said partial payment. If the court authorizes the acceptance
        of a cash partial payment to satisfy bail, the court shall first
        secure the arrestee’s agreement that, in the event of failure to
        appear as scheduled, the arrestee shall forfeit the deposit and
        must also pay such additional amounts as to satisfy the full
        amount of bail plus associated court costs, fees, and expenses . . .
        .

Ind. Crim. R. 26 (emphasis added).

Court of Appeals of Indiana | Memorandum Decision 20A-CR-1339 | November 30, 2020   Page 19 of 20
[31]   Indiana Criminal Rule 26 is predicated on a trial court’s threshold

       determination that the defendant “does not present a substantial risk of flight or

       danger to himself or others.” The trial court here found otherwise and,

       pursuant to Indiana Criminal Rule 26(C), prescribed terms of Moore’s pre-trial

       release, subject to additional conditions, if Moore paid a surety bond. The trial

       court, thereby, complied with Indiana Criminal Rule 26, and Moore’s claim

       fails.


                                                Conclusion
[32]   Moore was not denied a prompt initial hearing. The trial court did not set an

       excessive bond and complied with Indiana Criminal Rule 26. We affirm.


[33]   Affirmed.


       Kirsch, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1339 | November 30, 2020   Page 20 of 20